 

Case 1:20-cv-06330-GBD Document 30 Filed 01/13/21 Page 1 of 2

LEEDS BROWN LAW, P.C.

One Old Country Road, Ste. 347
Carle Place, NY 11514
(516) 873-9550

   

Attorneys at Law

 

January 12, 2021

 

SO ORDERED:
Via PACER ¢
Honorable George B. Daniels, D.J. COA s, b Dr Mica My
Southern District of New York Sp rge B/ Daniels, U.S.D.J.

500 Pearl St.

New York, NY 10007-1312 Put VAN 1 3 apy

Re: Ariza v. 723 Edibles, Inc. Et., Ano.
Case No.: 1:20-cv-06330-GBD

Dear District Judge Daniels,

We represent Defendants 723 Edibles, Inc., Joseph Benmoha, and Solomon Benmoha and
write on consent of Plaintiffs to request a three-week extension of time to file Defendants’ answer,
from January 15, 2021 to February 5, 2021, in contemplation of the ongoing settlement
negotiations and consideration of arbitration.

Plaintiff Ariza and Plaintiff Policarpo entered into arbitration agreements with Defendants
at the commencement of their employment. With consideration of these arbitration agreements
the parties have been in discussions regarding both settlement and the possibility of arbitration
and jointly request a three-week extension of time for Defendants to answer in order to facilitate
resolution of this matter.

We thank Your Honor for your time in this matter. We are available to discuss if the Court
has any questions.

Respectfully Submitted,

Anthony M. Alesandro, Esq.
Leeds Brown Law, P.C.

1 Old Country Road, Ste. 347
Carle Place, New York 11514
(516) 873-9550
aalesandro@leedsbrownlaw.com

 

 

 
 

Case 1:20-cv-06330-GBD Document 30 Filed 01/13/21 Page 2 of 2

Cc: All Counsel of Record (via PACER)

 

 
